Citation Nr: 1709108	
Decision Date: 03/24/17    Archive Date: 04/07/17

DOCKET NO.  10-46 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for migraine headaches.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a chronic disability of the upper back inclusive of pain and kyphosis.

3.  Entitlement to service connection for a headache disability, claimed as migraines.

4.  Entitlement to service connection for a back disability, to include as secondary to service-connected bilateral knee disabilities and/or service-connected fibromyalgia.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1997 to March 2003.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  Jurisdiction of this case rests with the RO in Atlanta, Georgia.

In November 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A copy of the transcript is associated with the evidentiary record.

Since the issuance of the September 2010 statement of the case, the Veteran has submitted additional evidence in January 2017; the Veteran's representative waived consideration of this evidence by the Agency of Original Jurisdiction (AOJ) at the November 2016 Board hearing.  However, additional VA treatment records and Social Security Administration (SSA) records were obtained in conjunction with separate claims before the AOJ.  The Veteran has not explicitly waived AOJ consideration of these records with regard to these appeals, and the Board has not attempted to secure such a waiver from the Veteran.  However, the Board finds that in light of the favorable actions herein, no unfair prejudice to the Veteran will result by the Board's consideration of this evidence.
In her April 2008 claim, the Veteran stated she is seeking service connection for migraine headaches.  However, her November 2016 testimony before the Board indicates the Veteran seeks service connection for a headache disability, to include migraines.  Further, although the Veteran's previous claims were adjudicated as entitlement to service connection for a chronic disability of the upper back, as will be discussed below, the Veteran's statements as well as her November 2016 testimony before the Board indicate she seeks entitlement to service connection for a back disability in general, to include the upper and/or low back.  Accordingly, the Board has characterized the issues as stated on the title page to afford the Veteran a broader scope of review.  See Browkowski v. Shinseki, 23 Vet. App. 79 (2009) (the Veteran may satisfy the requirement to identify the benefit sought by referring to a body part or system that is disabled or by describing symptoms of the disability); see also Clemons v. Shinseki, 23 Vet. App. 1 (2009) (regarding the scope of a claim).

In the September 2008 rating decision, the Huntington RO granted separate 10 percent disability ratings for the Veteran's right and left knee disabilities.  In the October 2008 notice of disagreement, the Veteran indicated disagreement with the 10 percent disability ratings for each of her knees.  In the September 2010 statement of the case, the Atlanta RO denied entitlement to increased disability ratings for the Veteran's service connected right and left knee disabilities.  The Veteran's original substantive appeal form is not associated with the evidentiary record.  See December 2013 notification letter.  However, the Veteran has clarified that she did not wish to continue her appeal of entitlement to increased disabilities ratings for her right and left knee disabilities.  See December 2013 Report of Contact; August 2011 e-mail correspondence; December 2010 IRIS Inquiry.  Accordingly, the Veteran did not perfect an appeal as to the issues of entitlement to increased disability ratings for right and left knee disabilities, and thus, those issues are not currently before the Board.

In a February 2011 rating decision, the Atlanta RO denied the Veteran's claim of entitlement to automobile and adaptive equipment or adaptive equipment only.  In July 2011, VA received the Veteran's notice of disagreement with that decision.  In July 2013, the RO issued a statement of the case.  A substantive appeal was not received in response to the July 2013 statement of the case.  Accordingly, the Veteran did not perfect an appeal as to the issue of entitlement to automobile and adaptive equipment or adaptive equipment only, and thus, that issue is not currently before the Board.

The issue of entitlement to service connection for a back disability is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  A May 2003 rating decision denied entitlement to service connection for migraine headaches based on the determination they were not shown to be a chronic disability, and denied entitlement to service connection for back pain based on the determination there was no evidence of a chronic, disabling condition.

2.  The Veteran did not submit a notice of disagreement with the May 2003 rating decision regarding the denial of entitlement to service connection for migraine headaches.  

3.  The Veteran submitted a timely notice of disagreement with the May 2003 denial of entitlement to service connection for back pain.  A December 2003 statement of the case denied entitlement to service connection for a chronic disability of the upper back inclusive of pain and kyphosis based on the determination there was no medical evidence demonstrating any chronic disability of any disease and/or injury pathology for which compensation could be considered.  The Veteran did not submit a substantive appeal in response to the December 2003 statement of the case.  

4.  No new and material evidence was received by VA within one year of the issuance of the May 2003 rating decision.

5.  A March 2005 rating decision denied the Veteran's claim to reopen a claim of entitlement to service connection for a chronic disability of the upper back inclusive of pain and kyphosis based on the determination that new and material evidence had not been received.  The Veteran did not submit a notice of disagreement with the March 2005 rating decision.  No new and material evidence was received by VA within one year of the issuance of the March 2005 rating decision.

6.  The additional evidence presented since the RO decision in March 2005 relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for a chronic disability of the upper back.

7.  An April 2006 rating decision denied the Veteran's claim to reopen a claim of entitlement to service connection for migraine headaches based on the determination that new and material evidence had not been received as the record did not show the Veteran's currently diagnosed migraine headaches were incurred in or caused by her military service.  The Veteran did not submit a notice of disagreement with the April 2006 rating decision.  No new and material evidence was received by VA within one year of the issuance of the April 2006 rating decision.

8.  The additional evidence presented since the RO decision in April 2006 relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for migraine headaches.

9.  There is an approximate balance of positive and negative evidence as to whether the Veteran's current chronic headache disability began during her active duty service.


CONCLUSIONS OF LAW

1.  The May 2003 rating decision, which denied the Veteran's claims of entitlement to service connection for migraine headaches and for back pain, is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.201, 20.202, 20.302, 20.1103 (2016).

2.  The March 2005 rating decision, which denied the Veteran's claim to reopen a claim of entitlement to service connection for a chronic disability of the upper back inclusive of pain and kyphosis, is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.201, 20.302, 20.1103 (2016).

3.  The additional evidence received since the March 2005 rating decision is new and material, and the claim of entitlement to service connection for a chronic disability of the upper back inclusive of pain and kyphosis is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

4.  The April 2006 rating decision, which denied the Veteran's claim to reopen a claim of entitlement to service connection for migraine headaches, is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.201, 20.302, 20.1103 (2016).

5.  The additional evidence received since the April 2006 rating decision is new and material, and the claim of entitlement to service connection for migraine headaches is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

6.  Resolving reasonable doubt in favor of the Veteran, a chronic headache disability was incurred in active duty service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Reopening Claims of Service Connection

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, the "credibility" of newly presented evidence is to be presumed unless the evidence is inherently incredible or beyond the competence of the witness).

The language of 38 C.F.R. § 3.156(a) creates a low threshold for finding new and material evidence, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

A May 2003 rating decision denied entitlement to service connection for migraine headaches based on the determination they were not shown to be a chronic disability, and denied entitlement to service connection for back pain based on the determination there was no evidence of a chronic, disabling condition.  

The Veteran did not submit a notice of disagreement with the May 2003 rating decision regarding the denial of entitlement to service connection for migraine headaches, and no new and material evidence was received by VA within one year of the issuance of the May 2003 rating decision.  As such, the May 2003 rating decision became final as to the issue of entitlement to service connection for migraine headaches.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 3.156, 20.1103; see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).

The Veteran submitted a timely notice of disagreement with the May 2003 denial of entitlement to service connection for back pain.  A December 2003 statement of the case denied entitlement to service connection for a chronic disability of the upper back inclusive of pain and kyphosis based on the determination there was no medical evidence demonstrating any chronic disability of any disease and/or injury pathology for which compensation may be considered.  The Veteran did not submit a substantive appeal in response to the December 2003 statement of the case.  Accordingly, an appeal as to that issue was not perfected.  See 38 C.F.R. §§ 20.202, 20.302.  Further, no new and material evidence was received by VA within one year of the issuance of the May 2003 rating decision.  As such, the May 2003 rating decision became final as to the issue of entitlement to service connection for a chronic disability of the upper back.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 3.156, 20.1103; see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).

A March 2005 rating decision denied the Veteran's claim to reopen a claim of entitlement to service connection for a chronic disability of the upper back inclusive of pain and kyphosis based on the determination that new and material evidence had not been received.  The Veteran did not submit a notice of disagreement with the March 2005 rating decision.  No new and material evidence was received by VA within one year of the issuance of the March 2005 rating decision.  As such, the March 2005 rating decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 3.156, 20.1103; see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).

An April 2006 rating decision denied the Veteran's claim to reopen a claim of entitlement to service connection for migraine headaches based on the determination that new and material evidence had not been received as the record did not show the Veteran's currently diagnosed migraine headaches were incurred in or caused by her military service.  The Veteran did not submit a notice of disagreement with the April 2006 rating decision.  No new and material evidence was received by VA within one year of the issuance of the April 2006 rating decision.  As such, the April 2006 rating decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 3.156, 20.1103; see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).

Since the final March 2005 and April 2006 RO decisions, the Veteran's VA treatment records include current diagnoses of migraine headaches and degenerative disc disease of the thoracolumbar spine.  See, e.g., March 2016 fibromyalgia VA examination report (degenerative disc disease of the lumbar spine per a September 2012 MRI); April 2013 VA rheumatology consultation (includes September 2012 lumbar spine MRI report); May 2012 VA neurology attending note; May 2012 VA neurology medical student note.  The Veteran's VA treatment records have indicated the Veteran's headaches are considered chronic.  See e.g., May 2012 VA neurology medical student note; see also January 2017 Headaches Disability Benefits Questionnaire (DBQ) (Veteran followed for headaches since 2008).  The Veteran's VA treatment records and the Veteran's statements include the Veteran's contentions that she has experienced pain in her entire back since active duty service.  See, e.g., November 2016 videoconference hearing testimony; January 2013 VA chiropractic note; May 2012 VA chiropractic consultation (complains of low back pain due to a fall in service); July 2011 SSA consultative examination; October 2010 VA Form 21-526.

Further, per a June 2016 rating decision, entitlement to service connection for fibromyalgia has been established.  The Veteran's VA treatment records indicate there may be a causal relationship between the Veteran's service-connected fibromyalgia and her chronic headaches, and/or her back pain.  See, e.g., April 2013 VA rheumatology consultation.  

This evidence is new and material evidence because it was not of record at the time of the final RO decisions in March 2005 and April 2006, and indicates the Veteran has current diagnoses of chronic migraine headaches and a back disability, which may be related to the Veteran's active duty service and/or a service-connected disability.  See also November 2016 videoconference hearing testimony.  Therefore, this new evidence relates to unestablished facts necessary to substantiate the claims.  

Accordingly, the Board finds that new and material evidence has been presented to reopen the Veteran's previously denied claims of entitlement to service connection for migraine headaches and for a chronic disability of the upper back, as it raises a reasonable possibility that the Veteran has current chronic headache and back disabilities which may have been incurred during or related to the Veteran's active duty service, and/or caused or aggravated by a service-connected disability.  To this extent only, the benefits sought on appeal are granted.

The merits of the claim of entitlement to service connection for a headache disability will be discussed below.  Entitlement to service connection for a back disability will be discussed in the Remand section.

Service Connection for Headaches

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in the line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C.A. § 1110.  

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  Id.

The United States Court of Appeals for the Federal Circuit has clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

The evidence of record indicates the Veteran's current diagnoses include chronic headaches, which have been diagnosed as migraines, as well as mixed tension and migrainous headaches.  See January 2017 Headaches DBQ; October 2010 VA neurology MD note.  A July 2013 Addendum Compensation Service Bulletin indicates that migraine headaches should be recognized as an organic disease of the nervous system.  Organic diseases of the nervous system are considered chronic diseases under 38 C.F.R. § 3.309(a).  

The Veteran contends that her headaches began during her active duty service, occurred throughout service, and have continued to occur since service.  See, e.g., November 2016 videoconference hearing testimony.

The Veteran's service treatment records indicate that in August 1997 she complained of a right-sided headache with photophobia lasting one hour; acute cephalgia was assessed.  The Veteran was given a two-day temporary duty restriction, and referred to neurology.  Upon an August 1997 neurology consultation, it was noted that one week prior, during physical training in the hot weather, the Veteran had noted a gradual onset of right temporal, throbbing headache associated with photophobia and sonophobia.  The headache lasted about one hour and resolved without recurrence.  It was also noted the Veteran did not have a history of severe headaches.  The impression was a single vascular-type headache, as the Veteran did not meet the migraine criteria.

Later in August 1997, the Veteran reported to the emergency center complaining of a headache for two days.  The course was listed as most consistent with a common migraine, and the diagnosis was acute cephalgia.  In a September 1997 request for consultation, the emergency physician noted the Veteran had multiple headaches described as migraine-like, and indicated a provisional diagnosis of acute migraine.  In a July 1998 entry, it was noted the Veteran's last occurrence of a migraine headache was in January 1998.

The Veteran separated from active duty service in March 2003.  No separation examination report or Report of Medical History is currently of record.  However, in April 2003, the Veteran filed her first claim of entitlement to service connection for migraine headaches.

Upon a May 2003 VA general medical examination, the Veteran reported that during service she would have a headache about every one-to-two months, lasting anywhere from two hours to all day.  The Veteran reported the headache would start as a throbbing in the middle of her forehead and progress to feeling like a band across her forehead, but that she did not experience nausea, vomiting, changes in vision, or dizziness.  The Veteran stated the headaches were directly related to stress, as her headaches would become more severe and frequent with more stress.  At that time, the Veteran reported her last headache was in December 2002, and she had not had a headache since she was discharged from service.  The May 2003 VA examiner diagnosed tension headaches.

The Veteran's VA treatment records indicate that as of October 2005, the Veteran was diagnosed as having a common migraine headache.  See October 2005 Albany Community Based Outpatient Clinic MD/PA note.  In November 2005, a complex migraine was assessed.  See November 2005 Augusta VA Medical Center (VAMC) LSU MD note.

An April 2008 VA primary care note indicted the Veteran had previously tried Midrin, Motrin, Advil, Tylenol, Imitrex, and then Topiramate for headaches.  At that time, the Veteran's primary care practitioner started Topamax titrating upward for the Veteran's headaches.  See April 2008 Augusta VAMC primary care nurse practitioner note.

The Veteran's Augusta VAMC records include multiple notations of the Veteran's complaints of headaches and requests for work excuses due to headaches from April 2008 up to September 2009, at which the Veteran was referred to neurology.  Upon the September 2009 neurology consultation, the Veteran reported a history of chronic headaches for over ten years, with her headaches becoming worse and lasting longer.  The Veteran reported her headaches had initially improved on a gluten-free diet, but that the headaches returned with a new job several months prior.  Tension headaches were assessed.  See September 2009 Augusta VAMC medical student note.

However, upon an October 2010 VA neurology follow-up visit, the Veteran reported the nature of her headaches had stayed the same, starting with a visual aura, right occipital pain, and periorbital sharp pains and pressure that spread to her forehead bilaterally. The Veteran's headaches would persist for the rest of the day, and she would need to lie down and wait for the headache to pass.  Chronic headaches since her teens were assessed, which were diagnosed as migraines with an aura.

The Veteran's VA treatment records indicate she has continued to be followed by VA neurology for both migraines and mixed tension and migrainous headaches.  See, e.g., January 2017 Headaches DBQ (completed by her treating VA neurologist); July 2015 VA neurology MD note; May 2012 VA neurology attending note; November 2011 primary care practitioner note.

The evidence of record also contains statements from the Veteran and her husband contending that she has suffered from headaches on a consistent basis since her active duty service.  See, e.g., November 2016 videoconference hearing testimony; April 2011 husband statement; October 2010 VA Form 21-526; December 2008 VA Form 21-526; September 2008 notice of disagreement; April 2008 VA Form 21-526; November 2005 VA Form 21-526.  The Veteran's VA treatment records also include the Veteran's consistent report that she has experienced headaches since 1997 or 1998.

The Veteran has also indicated that she was a medic during her active duty service, which enabled her to seek medical treatment on an informal basis.  See November 2016 videoconference testimony; June 2003 notice of disagreement; DD Form 214 (primary specialty was Medical Service Apprentice).  

The Board has weighed the probative evidence of record and finds that it is in approximate balance with respect to establishing service connection by way of continuity of symptomatology for a chronic disease.  See 38 C.F.R. § 3.303(b); Walker, 708 F.3d at 1337.  A few diagnoses of migraine headaches are of record in 1997 and 1998 only, and migraine headaches are again diagnosed in October 2005, and then in October 2010 by a VA neurologist.  As such, continuity of symptomatology has to be established.  See id.  

The Board notes that the Veteran is competent to report what she has experienced.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay testimony is also competent to establish a diagnosis where the layperson is competent to identify the medical condition, is reporting a contemporaneous medical diagnosis, or describes symptoms that support a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

Thus, the Veteran's statements as to her experiencing headache pain, as well as symptoms such as photophobia and phonophobia with headaches, during and continuing since service are deemed to be competent evidence.  Further, the Board finds the Veteran is competent to state her symptoms during and since active duty service have been related to a diagnosis of migraine headaches, due to the Veteran's training and work in the medical field during service.  

The Board also finds the Veteran's statements credible, as her service treatment records reveal complaints of headache pain, her specialty in service would have allowed her access to medical professionals and possible treatment without the need for formal visits, and she first sought service connection for migraine headaches only one month after her separation from active duty service.  Further, the Veteran's statements regarding ongoing migraine headaches and symptoms following active duty service are corroborated by her VA treatment records.  The Board has no reason to doubt the Veteran's assertions that she has experienced symptoms consistent with migraine headaches during and since service.

In sum, the Board finds that the evidence weighing in favor of the claim, predominantly the competent and credible lay evidence corroborated by the service and VA treatment records, is in approximate balance with the evidence against the Veteran's claim, the lack of a diagnosis of a chronic headache disability at separation from service or within the first few years following service.  In resolving all reasonable doubt in the Veteran's favor, the Board finds service connection is warranted for a chronic headache disability, to include migraines.  38 U.S.C.A. § 5107; see Gilbert, 1 Vet. App. at 53.


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a chronic disability of the upper back is reopened, and to this extent only, the appeal is granted.

New and material evidence having been submitted, the claim of entitlement to service connection for migraine headaches is reopened.

Entitlement to service connection for a chronic headache disability, to include migraines, is granted.


REMAND

The Veteran contends she has experienced back pain during and continually since her active duty service.  The Veteran has reported undergoing a physical examination upon her separation from active duty service in March 2003.  See April 2008 VA Form 21-526; November 2005 VA Form 21-526; April 2003 VA Form 21-526.  However, no separation examination report is associated with her service treatment records.  On remand, the AOJ should undertake appropriate efforts to obtain any outstanding service treatment records.

The evidence of record indicates there may be outstanding relevant private treatment records.  In the October 2008 notice of disagreement, the Veteran reported that degenerative disc disease had been diagnosed by a civilian provider in 2004.  Further, a December 2015 VA primary care practitioner note indicates the Veteran was being followed by an orthopedist outside VA.  On remand, the AOJ should ask the Veteran to identify all relevant private medical providers, and undertake appropriate efforts to obtain any private treatment records.

As discussed above, a current diagnosis of degenerative disc disease of the thoracolumbar spine is of record.  The Veteran contends her back pain began during her active duty service prior to her breast reduction surgery, that it is due to her lifting and moving patients as part of her duties as a medic, and that she experienced back pain after falling when transferring a patient.  See, e.g., November 2016 videoconference hearing testimony; May 2012 VA chiropractic consultation; October 2010 VA Form 21-526; September 2008 notice of disagreement.  The Veteran further contends that her current back disability was caused or aggravated by her service-connected bilateral knee disabilities and/or her service-connected fibromyalgia.  See February 2016 VA Form 21-526EZ; December 2012 VA Form 21-526EZ.  VA is obliged to provide an examination when the record contains (1) competent evidence of a current disability (or persistent or recurrent symptoms of a disability), (2) evidence establishing that an event, injury, or disease occurred in service, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service, but (4) there is insufficient competent medical evidence on file to decide the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  Accordingly, on remand, the AOJ should afford the Veteran a VA examination to determine the nature and etiology of her current back disability.

Finally, as noted in the Introduction, the AOJ has not considered the evidence added to the record since the September 2010 statement of the case with regard to the claim of entitlement to service connection for a back disability.  On remand, the AOJ should issue a supplemental statement of the case that considers all evidence received since the September 2010 statement of the case.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should undertake appropriate development to obtain any outstanding service treatment records, to include any March 2003 separation examination report.  All records requests and responses received should be documented in the evidentiary record, and efforts to obtain these records must continue until a negative response is received or it is determined that additional development efforts would be futile.

If the Veteran's separation examination report cannot be located, document the attempts that were made to locate it, and explain in writing why further attempts to locate or obtain any government records would be futile.  Then: (a) notify the Veteran of the specific records that are unable to be obtained; (b) explain the efforts made to obtain such records; and (c) describe any further action that will be taken with respect to the claim.  The Veteran must then be given an opportunity to respond.

2. The AOJ should ask the Veteran to identify all private treatment for her back since her separation from active duty service.  The AOJ should undertake appropriate development to obtain all outstanding treatment records pertinent to the Veteran's claim, to include from any civilian physician who diagnosed degenerative disc disease in 2004, and any private orthopedic physician beginning around 2015.

The Veteran's assistance should be requested as needed.  All obtained records should be associated with the evidentiary record.

The AOJ must perform all necessary follow-up indicated.  If the records are not available, or a negative response is received, the AOJ should make a formal finding of unavailability, advise the Veteran and her representative of the status of her records, and give the Veteran the opportunity to obtain the records on her own.

3. The AOJ should obtain any outstanding VA treatment records, to include any updated VA treatment records dated from June 2016 to the present.  All obtained records should be associated with the evidentiary record.

4. After the above development has been completed, and after any records obtained have been associated with the evidentiary record, the Veteran should be afforded a VA examination with an appropriate examiner to determine the nature and etiology of her current back disability.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.

The examiner should elicit a full history from the Veteran.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.

After the record review, and a thorough examination and interview of the Veteran, the VA examiner should offer his/her opinion with supporting rationale as to the following inquiries:

a) Please identify with specificity all back disabilities which are currently manifested, or which have been manifested at any time since April 2008. 

b) For each diagnosis, is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's current back disability was either incurred in, or is otherwise related to, the Veteran's active duty service?

The examiner should specifically address the June 1998 and April 1999 service treatment records indicating complaints of back pain.  The examiner should also specifically address the Veteran's contentions that she first experienced back pain prior to her breast reduction in service, that her current back pain is related to lifting and moving patients as part of her duties as a medic, and that she injured her back in a fall transferring a patient. 

The examiner should address the Veteran's contention that she was able to get treatment in service without the required paperwork because she worked in the medical field, and her contention that she has experienced back pain continually since her active duty service.

c) For each diagnosis, is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's current back disability was caused by the Veteran's service-connected bilateral knee disabilities and/or her service-connected fibromyalgia, alone or in combination?

The examiner should specifically address the notations of an antalgic gait in the Veteran's VA treatment records and upon VA knee examinations.

The examiner should also specifically address the April 2013 VA rheumatology consultation indicating there may be a relationship between the Veteran's axial spine disc disease and her fibromyalgia.

d) For each diagnosis, is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's current back disability is aggravated by the Veteran's service-connected bilateral knee disabilities and/or her service-connected fibromyalgia, alone or in combination?

Aggravation indicates a permanent worsening of the underlying condition as compared to an increase in symptoms.  If aggravation is found, the examiner should attempt to quantify the extent of additional disability resulting from the aggravation.

The complete rationale for all opinions should be set forth.

5. After the above development has been completed, readjudicate the claim.  If the benefit sought remains denied, provide the Veteran and her representative with a supplemental statement of the case, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


